ELLETT, Justice
(concurring and dissenting) :
I concur in reversing the judgment rendered in the district court. However, I would be more specific in directing the lower court upon remand.
I think there was some competition between the parties, since both had leased their gravel land to the same lessee. It seems obvious to me that the plaintiff will furnish more gravel to the lessee if Mid-vale is prevented from disposing of its own.
Section 10-7-79, U.C.A.1953 (Replacement Volume 2A), provides:
The boards of city commissioners or city councils of the respective cities within the state are authorized and empowered to provide for the development *173of the city’s mineral, ... resources.
Section 10-8-2, U.C.A.1953, so far as material, reads:
They [board of commissioners and city councils] may . . . purchase, receive, hold, sell, lease, convey and dispose of property, real and personal, for the benefit of the city, both within and without its corporate boundaries, . . . and may do all other things in relation thereto as natural persons, . . . . [Emphasis added.]
Midvale owns mineral resources in the form of gravel, which is of value only when removed from the ground. The only way in which that resource can be developed is by removing it. The city is neither removing nor selling the gravel. It has simply entered into a lease agreement which permits the removal thereof.
There is nothing to show that there was any failure to follow statutory provisions (if any) regarding the making of the lease. Nor does the plaintiff, respondent herein, claim to the contrary.
It seems clear to me from the statutes set out that Midvale City has the right to lease its land in order that its mineral resources may be developed. I would, therefore, reverse the judgment made, remand the case, and direct the lower court to enter a summary judgment in favor of Mid-vale City dismissing the complaint of the plaintiff. No costs should be awarded.
CROCKETT, J., concurs in the views expressed in the concurring and dissenting opinion of ELLETT, J.